NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



TITO MORELL,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D16-5514
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 15, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Tito Morell, pro se.

SILBERMAN, Judge

              Tito Morell timely appeals an order dismissing his claims for

postconviction relief. The postconviction court entered the order pursuant to an

agreement between the parties that resolved Mr. Morell's claims. We affirm.

              In his postconviction motion, Mr. Morell asserted multiple claims, and the

postconviction court granted an evidentiary hearing on several of them. At the

evidentiary hearing, the State and Mr. Morell announced an agreement for entry of

amended sentences and dismissal of the balance of Mr. Morell's claims. The
postconviction court accepted the agreement and imposed the agreed-upon sentences.

The court later entered its final order dismissing Mr. Morell's remaining claims with

prejudice.

              Mr. Morell appealed the final order of dismissal, but he does not assert

any error as to that order. Instead, he argues that the agreed-upon sentences are

illegal because they exceed the statutory maximum sentences allowed for his

convictions. In its answer brief, the State concedes that Mr. Morell's sentences are

illegal.

              Because Mr. Morell does not assert that the trial court erred in its order of

dismissal, which is the order now before us, we affirm. Although he raises a valid

argument concerning the illegality of his amended sentences, the sentencing orders are

not within the scope of our review because Mr. Morell did not initiate an appeal from

those orders. Further, he did not preserve the issue for appellate review by filing a

motion to correct the illegal sentences in the postconviction court. See Jackson v.

State, 983 So. 2d 562, 568-69, 572-73 (Fla. 2008). Accordingly, our affirmance is

without prejudice to Mr. Morell filing a motion under Florida Rule of Criminal Procedure

3.800(a) in the postconviction court.

              Affirmed without prejudice.



LUCAS and BADALAMENTI, JJ., Concur.




                                            - 2 -